DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 16, 2020 has been entered.

Response to Amendment
Claims 1-8, 11-18 and 20 were previously pending and subject to the final action on Apr. 03, 2020. In the response filed on Jun. 02, 2020, claims 1, 11, and 20 were amended. Therefore, claims 1-8, 11-18 and 20 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant's arguments filed Jun. 02, 2020 regarding claims 1-8, 11-18 and 20 under 35 U.S.C. 103 have been fully considered but they are moot because the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bangalore et al. (US PGPUB: 20030093419, Filed Date: Aug. 12, 2002 hereinafter "Bangalore") in view of Barnes et al. (US PGPUB: 20160283516, Filed Date: Mar. 26, 2015 hereinafter "Barnes") in view of Yoshikoshi et al. (US PGPUB: 20100318573, Filed Date: Jun. 11, 2009 hereinafter "Yoshikoshi") in further view of Christiansen et al. (US PGPUB: 20070055926, Filed Date: Sep. 1, 2006 hereinafter "Christiansen")
Regarding independents claim 1, Bangalore teaches: Enacted on a computing device comprising a processor and memory, a method comprising: (Bangalore – [0058] Embodiments of the invention include a system for interacting with a user, a method of interacting with a user, and a computer-readable medium storing computer instructions for controlling a computer device.)
displaying a map on a display device operatively coupled to the computing device; (Bangalore − [0076] The preferred embodiment of the invention relates to obtaining information in the context of a map. The principles of the invention will be discussed in the context of a person in New York City that desires to receive information about shops, restaurants, bars, museums, tourist attractions, etc. In fact, the approach applies to any entities located on a map.)
receiving user input of a first inking input at a first location on the displayed map and a second inking input at a second location on the displayed map, (Bangalore − [0057] Enable flexible and multi-modal user interface for determining routes between two points through gesture recognition, handwriting recognition, and multi-modal understanding. [0079-0084] The system can accept user drawing on a map and captures his or her ink to determining potentially selected objects. Gesture and Handwriting recognition interpretation of stroke and stroke combinations.)
the first inking input and the second inking input each comprising one or more features (Bangalore − [0057] Enable flexible and multi-modal user interface for determining routes between two points through gesture recognition, handwriting recognition, and multi-modal understanding. [0079-0084] The system can accept user drawing on a map and captures his or her ink to determining potentially selected objects. Gesture and Handwriting recognition interpretation of stroke and stroke combinations.)
based at least on the first location and the second location, determining a first map location selected by the first inking input and determining a second map location selected by the second inking input; (Bangalore − [0095]-[0096] In a route query example, the MDM recite a first route query of a handwriting inquiry of the destination. The system asks, for example “Where do you want to go from”. The user can enter a handwriting for the system to assigned the two input received and generate a route between destination and from where the user will come from.)
Bangalore does not explicitly teach: displaying a menu of selectable parameters, receiving a user input selecting from the menu of selectable parameters a selected filter parameter to filter display of one or more of a route between the first map location and the second map location and a collection of map locations comprising one or more of the first map location and the second map location; and filtering the display of the one or more of the route and the collection of map locations based on the selected filter parameter.
However, Barnes teaches: displaying a menu of selectable parameters, (FIG. 11B illustrates a user interface element 1107 (e.g., a pop-up selection display) from where the user can select a type parameter or a category for selecting the map elements. By way of example, the user may select "Eat & Drink" category from the user interface element 1107. Subsequently, the map elements 1105 may be filtered to select only the filtered map elements 1109 (e.g., restaurants, coffee shops, diner etc.), as shown in FIG. 11C.))
receiving a user input selecting from the menu of selectable parameters a selected filter parameter to filter display of one or more of a route between the first map location and the second map location and a collection of map locations comprising one or more of the first map location and the second map location; (Barnes ─ [0031] Further, the system 100 determines the map elements selected based on the shapes drawn on the map, to search and provide information about the map elements, enable annotation and/or collaboration of the selection. In one embodiment, the elements selected can optionally be pre-filtered or post-filtered so that only elements of a particular type are selected. [0089-0090] As shown in FIG. 11A, a user draws a line 1103 on the user interface 1101. Subsequently, the interaction platform 109 selects map elements 1105 along the line 1103. Further, the user may apply filters on the selected map elements 1105. FIG. 11B illustrates a user interface element 1107 (e.g., a pop-up selection display) from where the user can select a type parameter or a category for selecting the map elements. By way of example, the user may select "Eat & Drink" category from the user interface element 1107. Subsequently, the map elements 1105 may be filtered to select only the filtered map elements 1109 (e.g., restaurants, coffee shops, diner etc.), as shown in FIG. 11C.)
and filtering the display of the one or more of the route and the collection of map locations based on the selected filter parameter. (Barnes ─ [0031] [0089-0090] As shown in FIG. 11A, a user draws a line 1103 on the user interface 1101. Subsequently, the interaction platform 109 selects map elements 1105 along the line 1103. Further, the user may apply filters on the selected map elements 1105. FIG. 11B illustrates a user interface element 1107 (e.g., a pop-up selection display) from where the user can select a type parameter or a category for selecting the map elements. By way of example, the user may select "Eat & Drink" category from the user interface element 1107. Subsequently, the map elements 1105 may be filtered to select only the filtered map elements 1109 (e.g., restaurants, coffee shops, diner etc.), as shown in FIG. 11C.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined the teachings of Barnes with Bangalore to include a filter selection menu to help locate area of interest on a 

Bangalore continue to teach: the first inking input and the second inking input each comprising one or more features (Bangalore − [0057] Enable flexible and multi-modal user interface for determining routes between two points through gesture recognition, handwriting recognition, and multi-modal understanding. [0079-0084] The system can accept user drawing on a map and captures his or her ink to determining potentially selected objects. Gesture and Handwriting recognition interpretation of stroke and stroke combinations.) but does not explicitly teach: the first inking input and the second inking input each comprising one or more features defining one or more filter parameters, the one or more features selected from a color and a shape; displaying a first annotation on the display device for the first inking input received and a second annotation on the display for the second inking input received, each annotation being based at least upon the one or more features defining the one or more filter parameters;

However, Yoshikoshi teaches: the first inking input and the second inking input each comprising one or more features defining one or more filter parameters, the one or more features selected from a color and a shape; (Yoshikoshi − [0039-0040] Fig. 3A and 3B, Receiving handwriting character and symbol drawing on a mapping area as illustrated in Fig. 3A. The navigation system recognizes the character and symbols drawing for matching icons in the applicable area. Fig. 3B, icons 33 represent icon of gas stations displayed in the applicable area where there was no icons displayed in the previous screen. The character and symbol (features) of drawing categorized icons (i.e. gas station) that are displayed when a recognized character and symbol is drawn on the map.)
displaying a first annotation on the display device for the first inking input received and a second annotation on the display for the second inking input received, each annotation being based at least upon the one or more features defining the one or more filter parameters; (Yoshikoshi − [0039-0040] Fig. 3A and 3B, Receiving handwriting character and symbol drawing on a mapping area as illustrated in Fig. 3A. The navigation system recognizes the character and symbols drawn for matching icons in the applicable area. Fig. 3B, icons 33 represent icon of gas stations displayed in the applicable area where there was no icons displayed in the previous screen. The character and symbol (features) of drawing categorized icons (i.e. gas station) that are displayed when a recognized character and symbol is drawn on the map. [0041] Fig. 4A and Fig 4B The character & symbol drawing is not limited to the above examples, but may take many variations. The drawing can be based on a symbolic figure related to a place, 4A representing a dish as a symbolic figure. For example the shape bath may represent hot spring hotels or inns.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Bangalore, Barnes, and Yoshikoshi as each inventions relates to virtual environment of navigation. Adding the teaching of Yoshikoshi provides Bangalore and Barnes with the ability to automatically filter items on a navigation maps based on handwriting character 

Bangalore does not explicitly teach: displaying a menu of selectable parameters, the menu of selectable parameters comprising the one or more filter parameters of the first inking input and the one or more filter parameters of the second inking input; 
However, Christiansen teaches: displaying a menu of selectable parameters, the menu of selectable parameters comprising the one or more filter parameters of the first inking input and the one or more filter parameters of the second inking input; (Christiansen – [0065] The user interface 700 allows the user to filter and sort annotations included in the annotation summary. Such filtering and sorting may be based on annotation characteristics such as an annotation's author, an annotation's category, and an annotation's appearance in the text of an electronic document (e.g., filter just those annotations that appear within several ranges of pages). [0085] Returning to FIG. 8A, the annotation 812 includes the text and/or graphics provided by the author identified in the author ID 810. The annotation category 814 includes filter parameters that characterize the annotation 812. For example, referring to FIG. 4, the author may categorize the annotation as important, an issue in a court opinion, a fact in the court opinion, a rationale in the court opinion, a holding in the court opinion, an annotation requiring follow-up, or an annotation that includes a question. Other exemplary annotation filter parameters or categories are discussed below with respect to FIGS. 9A-9D. [0086-0088] 916 for selecting source annotation populations according to one embodiment. Users may use the interfaces 910, 912, 914, 916 when searching for one or more annotations created by a particular annotation population.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the teaching of Bangalore, Barnes, and Yoshikoshi to include menu for adding parameters to annotation in a user interface as taught by Christiansen with a reasonable expectation of success. Therefore, providing the benefit of creating parameters for annotations and filtering or sorting annotation on a mapping navigation system.
Regarding dependents claim 2, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 1 as outlined above
Bangalore teaches: further comprising identifying each of the one or more filter parameters defined by the one or more features of each of the first inking input and the second inking input based on one or more of whether the inking input comprises a solid line or a dashed line, whether the inking input comprises a circle, a square, a triangle, a rhombus, and/or a star, and whether the inking input comprises a letter and/or a number. (Bangalore – [0102] Fig. 7 Other modes of input include pen input only, such as “Chelsea French cheap, or combination of pen “French” and gesture of circle. [0110] A pen 134 enables a user to provide handwriting 138 or gestures 136 (circle drawing) on the touch-screen 132. As shown in Fig. 8.)
Regarding dependents claim 3, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 1 as outlined above
Bangalore teaches: further comprising identifying a transportation preference for the route based on one or more of a geographic feature of the displayed map and/or a  (Bangalore − [0095]-[0096] IN a route query example, the MDM recite a first route query of a handwriting inquiry of the destination. The system asks, for example “Where do you want to go from”. The user can enter a handwriting for the system to assigned the two input received and generate a route between destination and from where the user will come from.)
Regarding dependents claim 4, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 1 as outlined above
Bangalore teaches: further comprising identifying at least one of the one or more filter parameters based on a previous user interaction with the displayed map. (Bangalore – [0102] Fig. 7 Other modes of input include pen input only, such as “Chelsea French cheap, or combination of pen “French” and gesture of circle. [0110] A pen 134 enables a user to provide handwriting 138 or gestures 136 (circle drawing) on the touch-screen 132. As shown in Fig. 8.)
Regarding dependents claim 5, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 1 as outlined above
Bangalore teaches: further comprising identifying at least one of the one or more filter parameters based upon a predefined meaning. (Bangalore – [0083] Gesture and handwriting recognition agents 56, 58 are called on by the Multi-modal UI 54 to provide possible interpretations of electronic ink. Recognitions are performed both on individual strokes and combinations of strokes in the input ink lattice. For the MATCH application, the handwriting recognizer 58 supports a vocabulary of 285 words, including attributes of restaurants (e.g., `Chinese`, `cheap`) and zones and points of interest (e.g., `soho`, `empire`, `state`, `building`). The gesture recognizer 56 recognizes, for example, a set of 50 basic gestures, including lines, arrows, areas, points, and questions marks).
Regarding dependents claim 6, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 1 as outlined above
Bangalore teaches: further comprising identifying at least one of the one or more filter parameters based upon a user-defined meaning. (Bangalore – [0083] Gesture and handwriting recognition agents 56, 58 are called on by the Multi-modal UI 54 to provide possible interpretations of electronic ink. Recognitions are performed both on individual strokes and combinations of strokes in the input ink lattice. For the MATCH application, the handwriting recognizer 58 supports a vocabulary of 285 words, including attributes of restaurants (e.g., `Chinese`, `cheap`) and zones and points of interest (e.g., `soho`, `empire`, `state`, `building`). The gesture recognizer 56 recognizes, for example, a set of 50 basic gestures, including lines, arrows, areas, points, and questions marks).
Regarding dependents claim 7, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 1 as outlined above
Bangalore teaches: further comprising performing a search for information regarding a location associated with a selected inking input, and displaying search results for the location associated with the selected inking input. (Bangalore – [0096] If the user says or writes "25th Street and 3rd Avenue", then MMFST 60 assigns this input two possible interpretations. Either this is a request to zoom the display to the specified location or it is an assertion of a location. [0097] In the MATCH example, a Subway Route Constraint Solver (SUBWAY) 64 has access to an exhaustive database of the NYC subway system. When it receives a route request with the desired source and destination points from the Multi-modal UI 54, it explores the search space of possible routes in order to identify the optimal route, using a cost function based on the number of transfers, overall number of stops, and the distance to walk to/from the station at each end.)
Regarding dependents claim 8, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 1 as outlined above
Bangalore teaches: wherein receiving user input of the first inking input and the second inking input on the displayed map further comprises receiving user input of a plurality of inking inputs at a plurality of corresponding locations, and wherein filtering the display of the route comprises displaying the route between the plurality of corresponding locations. (Bangalore – [0097] In the MATCH example, a Subway Route Constraint Solver (SUBWAY) 64 has access to an exhaustive database of the NYC subway system. When it receives a route request with the desired source and destination points from the Multi-modal UI 54, it explores the search space of possible routes in order to identify the optimal route, using a cost function based on the number of transfers, overall number of stops, and the distance to walk to/from the station at each end.)
Regarding independents claim 11, Bangalore teaches: A computing system, comprising: (Bangalore – [0058] Embodiments of the invention include a system for interacting with a user, a method of interacting with a user, and a computer-readable medium storing computer instructions for controlling a computer device.)
a display device; a processor; and memory storing instructions executable by the processor to send a map to the display device, the display device configured to display (Bangalore – [0058] Embodiments of the invention include a system for interacting with a user, a method of interacting with a user, and a computer-readable medium storing computer instructions for controlling a computer device.)
receive user input of a first inking input at a first location on the displayed map and a second inking input at a second location on the displayed map, (Bangalore − [0057] Enable flexible and multi-modal user interface for determining routes between two points through gesture recognition, handwriting recognition, and multi-modal understanding. [0079-0084] The system can accept user drawing on a map and captures his or her ink to determining potentially selected objects. Gesture and Handwriting recognition interpretation of stroke and stroke combinations.)
based at least on the first location and the second location, determine a first map location selected by the first inking input and determine a second map location selected by the second inking input; (Bangalore − [0095]-[0096] IN a route query example, the MDM recite a first route query of a handwriting inquiry of the destination. The system asks, for example “Where do you want to go from”. The user can enter a handwriting for the system to assigned the two input received and generate a route between destination and from where the user will come from.)
Bangalore does not explicitly teach: display a menu of selectable parameters, receive a user input selecting from the menu of selectable parameters a selected filter parameter to filter display of one or more of a route between the first map location and the second map location and a collection of map locations comprising one or more of the first map location and the second map location; and filter the display of the one or 
However, Barnes teaches: display a menu of selectable parameters, (FIG. 11B illustrates a user interface element 1107 (e.g., a pop-up selection display) from where the user can select a type parameter or a category for selecting the map elements. By way of example, the user may select "Eat & Drink" category from the user interface element 1107. Subsequently, the map elements 1105 may be filtered to select only the filtered map elements 1109 (e.g., restaurants, coffee shops, diner etc.), as shown in FIG. 11C.))
 receive a user input selecting from the menu of selectable parameters a selected filter parameter to filter display of one or more of a route between the first map location and the second map location and a collection of map locations comprising one or more of the first map location and the second map location; (Barnes ─ [0031] Further, the system 100 determines the map elements selected based on the shapes drawn on the map, to search and provide information about the map elements, enable annotation and/or collaboration of the selection. In one embodiment, the elements selected can optionally be pre-filtered or post-filtered so that only elements of a particular type are selected. [0089-0090] As shown in FIG. 11A, a user draws a line 1103 on the user interface 1101. Subsequently, the interaction platform 109 selects map elements 1105 along the line 1103. Further, the user may apply filters on the selected map elements 1105. FIG. 11B illustrates a user interface element 1107 (e.g., a pop-up selection display) from where the user can select a type parameter or a category for selecting the map elements. By way of example, the user may select "Eat & Drink" category from the user interface element 1107. Subsequently, the map elements 1105 may be filtered to select only the filtered map elements 1109 (e.g., restaurants, coffee shops, diner etc.), as shown in FIG. 11C.)
and filter the display of the one or more of the route and the collection of map locations based on the selected filter parameter. (Barnes ─ [0031] [0089-0090] As shown in FIG. 11A, a user draws a line 1103 on the user interface 1101. Subsequently, the interaction platform 109 selects map elements 1105 along the line 1103. Further, the user may apply filters on the selected map elements 1105. FIG. 11B illustrates a user interface element 1107 (e.g., a pop-up selection display) from where the user can select a type parameter or a category for selecting the map elements. By way of example, the user may select "Eat & Drink" category from the user interface element 1107. Subsequently, the map elements 1105 may be filtered to select only the filtered map elements 1109 (e.g., restaurants, coffee shops, diner etc.), as shown in FIG. 11C.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined the teachings of Barnes with Bangalore to include a filter selection menu to help locate area of interest on a map. In the same field of endeavor, Barnes discloses drawing annotations on a map to provide information based on the annotations. The motivation to combine reduces the amount time and steps for locating area of interest for a user. 

Bangalore continue to teach: the first inking input and the second inking input each comprising one or more features (Bangalore − [0057] Enable flexible and multi-modal user interface for determining routes between two points through gesture recognition, handwriting recognition, and multi-modal understanding. [0079-0084] The system can accept user drawing on a map and captures his or her ink to determining potentially selected objects. Gesture and Handwriting recognition interpretation of stroke and stroke combinations.) but does not explicitly teach: the first inking input and the second inking input each comprising one or more features defining one or more filter parameters, the one or more features chosen from a color and a shape; 
However, Yoshikoshi teaches: the first inking input and the second inking input each comprising one or more features defining one or more filter parameters, the one or more features chosen from a color and a shape; (Yoshikoshi − [0039-0040] Fig. 3A and 3B, Receiving handwriting character and symbol drawing on a mapping area as illustrated in Fig. 3A. The navigation system recognizes the character and symbols drawing for matching icons in the applicable area. Fig. 3B, icons 33 represent icon of gas stations displayed in the applicable area where there was no icons displayed in the previous screen. The character and symbol (features) of drawing categorized icons (i.e. gas station) that are displayed when a recognized character and symbol is drawn on the map.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Bangalore, Barnes, and Yoshikoshi as each inventions relates to virtual environment of navigation. Adding the teaching of Yoshikoshi provides Bangalore and Barnes with the ability to automatically filter items on a navigation maps based on handwriting character and symbols definition. Therefore, providing the benefit of filtering only the icons for the identified handwriting character and symbol drawn on a mapping navigation system.
Bangalore does not explicitly teach: the menu of selectable parameters comprising the one or more filter parameters of the first inking input and the one or more filter parameters of the second inking input; 
However, Christiansen teaches: display a menu of selectable parameters, the menu of selectable parameters comprising the one or more filter parameters of the first inking input and the one or more filter parameters of the second inking input; (Christiansen – [0065] The user interface 700 allows the user to filter and sort annotations included in the annotation summary. Such filtering and sorting may be based on annotation characteristics such as an annotation's author, an annotation's category, and an annotation's appearance in the text of an electronic document (e.g., filter just those annotations that appear within several ranges of pages). [0085] Returning to FIG. 8A, the annotation 812 includes the text and/or graphics provided by the author identified in the author ID 810. The annotation category 814 includes filter parameters that characterize the annotation 812. For example, referring to FIG. 4, the author may categorize the annotation as important, an issue in a court opinion, a fact in the court opinion, a rationale in the court opinion, a holding in the court opinion, an annotation requiring follow-up, or an annotation that includes a question. Other exemplary annotation filter parameters or categories are discussed below with respect to FIGS. 9A-9D. [0086-0088] 916 for selecting source annotation populations according to one embodiment. Users may use the interfaces 910, 912, 914, 916 when searching for one or more annotations created by a particular annotation population.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the teaching of 
Regarding dependents claim 12, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 11 as outlined above
Bangalore teaches: wherein the first inking input comprises a first shape and the second inking input comprises a second shape that is different than the first shape, and wherein the instructions are executable to identify a first filter parameter associated with the first inking input and a second filter parameter associated with the second inking input that is different than the first filter parameter. (Bangalore – [0102] Fig. 7 Other modes of input include pen input only, such as “Chelsea French cheap, or combination of pen “French” and gesture of circle. [0110] A pen 134 enables a user to provide handwriting 138 or gestures 136 (circle drawing) on the touch-screen 132. As shown in Fig. 8.)
Regarding dependents claim 13, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 11 as outlined above
Bangalore teaches: further executable to identify, for each of the first inking input and the second inking input, the one or more filter parameters based on a previous user interaction with the displayed map. (Bangalore – [0102] Fig. 7 Other modes of input include pen input only, such as “Chelsea French cheap, or combination of pen “French” and gesture of circle. [0110] A pen 134 enables a user to provide handwriting 138 or gestures 136 (circle drawing) on the touch-screen 132. As shown in Fig. 8.)
Regarding dependents claim 14, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 11 as outlined above
Bangalore teaches: where the instructions are further executable to identify a transportation preference for the route based on one or more of a geographic feature of the displayed map and/or a level of zoom of the displayed map, and to display the route based on the transportation preference identified. (Bangalore – [0096] If the user says or writes "25th Street and 3rd Avenue", then MMFST 60 assigns this input two possible interpretations. Either this is a request to zoom the display to the specified location or it is an assertion of a location. [0097] In the MATCH example, a Subway Route Constraint Solver (SUBWAY) 64 has access to an exhaustive database of the NYC subway system. When it receives a route request with the desired source and destination points from the Multi-modal UI 54, it explores the search space of possible routes in order to identify the optimal route, using a cost function based on the number of transfers, overall number of stops, and the distance to walk to/from the station at each end.)
Regarding dependents claim 15, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 11 as outlined above
Bangalore teaches: wherein the instructions are further executable to identify the one or more filter parameters based on a predefined meaning. (Bangalore – [0083] Gesture and handwriting recognition agents 56, 58 are called on by the Multi-modal UI 54 to provide possible interpretations of electronic ink. Recognitions are performed both on individual strokes and combinations of strokes in the input ink lattice. For the MATCH application, the handwriting recognizer 58 supports a vocabulary of 285 words, including attributes of restaurants (e.g., `Chinese`, `cheap`) and zones and points of interest (e.g., `soho`, `empire`, `state`, `building`). The gesture recognizer 56 recognizes, for example, a set of 50 basic gestures, including lines, arrows, areas, points, and questions marks).
Regarding dependents claim 16, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 11 as outlined above
Bangalore teaches: wherein the instructions are further executable to identify the one or more filter parameters based on a user-defined meaning. (Bangalore – [0083] Gesture and handwriting recognition agents 56, 58 are called on by the Multi-modal UI 54 to provide possible interpretations of electronic ink. Recognitions are performed both on individual strokes and combinations of strokes in the input ink lattice. For the MATCH application, the handwriting recognizer 58 supports a vocabulary of 285 words, including attributes of restaurants (e.g., `Chinese`, `cheap`) and zones and points of interest (e.g., `soho`, `empire`, `state`, `building`). The gesture recognizer 56 recognizes, for example, a set of 50 basic gestures, including lines, arrows, areas, points, and questions marks).
Regarding dependents claim 17, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 11 as outlined above
Bangalore teaches: further comprising instructions executable to perform a search for information regarding a location associated with a selected inking input, and instructions executable to display search results for the location associated with the selected inking input. (Bangalore – [0096] If the user says or writes "25th Street and 3rd Avenue", then MMFST 60 assigns this input two possible interpretations. Either this is a request to zoom the display to the specified location or it is an assertion of a location. [0097] In the MATCH example, a Subway Route Constraint Solver (SUBWAY) 64 has access to an exhaustive database of the NYC subway system. When it receives a route request with the desired source and destination points from the Multi-modal UI 54, it explores the search space of possible routes in order to identify the optimal route, using a cost function based on the number of transfers, overall number of stops, and the distance to walk to/from the station at each end.)
Regarding dependents claim 18, Bangalore, Barnes, Yoshikoshi and Christiansen discloses all the features with respect to claim 11 as outlined above
Bangalore teaches: wherein the instructions are executable to receive user input of a plurality of inking inputs at a plurality of corresponding locations, and to display the route between the plurality of corresponding locations. (Bangalore – [0097] In the MATCH example, a Subway Route Constraint Solver (SUBWAY) 64 has access to an exhaustive database of the NYC subway system. When it receives a route request with the desired source and destination points from the Multi-modal UI 54, it explores the search space of possible routes in order to identify the optimal route, using a cost function based on the number of transfers, overall number of stops, and the distance to walk to/from the station at each end.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bangalore et al. (US PGPUB: 20030093419, Filed Date: Aug. 12, 2002 hereinafter "Bangalore") in view of Blumenberg et al. (US PGPUB: 20150369623, Filed Date: Aug. 18, 2004, hereinafter “Blumenberg”)
Regarding independents claim 20, Bangalore teaches: A computing system, comprising: a display device; a processor; and memory storing instructions executable by the processor to display a map on the display device, (Bangalore – [0058] Embodiments of the invention include a system for interacting with a user, a method of interacting with a user, and a computer-readable medium storing computer instructions for controlling a computer device.) a level of zoom of the map being adjustable by a user; (Bangalore – [0008] Prior art as illustrated in Fig. 1, the user to interact with the map by zooming in or re-centering the map using buttons 22. [0079] the system 50 utilizes a control that provides a dynamic pan-able, zoomable map display. [0096] In a route query example, MDM 62 receives a route query. This request is to zoom the display to specific location.)
receive user input of a plurality of inking inputs on the displayed map, (Bangalore − [0079] System 50 enables a user to capture his or her ink and determine potentially selected objects, such as restaurants or subways. [0083] For the MATCH application, the handwriting recognizer 58 supports a vocabulary of 285 words, including attributes of restaurants (e.g., `Chinese`, `cheap`) and zones and points of interest (e.g., `soho`, `empire`, `state`, `building`). The gesture recognizer 56 recognizes, for example, a set of 50 basic gestures, including lines, arrows, areas, points, and questions marks. The gesture recognizer 56 uses a variant of Rubine's classic template-based gesture recognition algorithm trained on a corpus of sample gestures.)
the plurality of inking inputs each comprising one or more features chosen from a color, a shape, and a text, the one or more features defining a start location, and an end location; (Bangalore – [0102] Fig. 7 Other modes of input include pen input only, such as “Chelsea French cheap, or combination of pen “French” and gesture of circle. [0103] The system interprets the various kinds of inputs (pen). For example the user requests to see all the cheap French restaurants in Chelsea. [0110] A pen 134 enables a user to provide handwriting 138 or gestures 136 (circle drawing) on the touch-screen 132. As shown in Fig. 8.)
and display a route between the start location and the end location utilizing the transportation preference, the route selected from among a plurality of possible routes based on the transportation preference. (Bangalore – [0096] If the user says or writes "25th Street and 3rd Avenue", then MMFST 60 assigns this input two possible interpretations. Either this is a request to zoom the display to the specified location or it is an assertion of a location. [0097] In the MATCH example, a Subway Route Constraint Solver (SUBWAY) 64 has access to an exhaustive database of the NYC subway system. When it receives a route request with the desired source and destination points from the Multi-modal UI 54, it explores the search space of possible routes in order to identify the optimal route, using a cost function based on the number of transfers, overall number of stops, and the distance to walk to/from the station at each end.)
Bangalore continue to teaches determine a transportation preferences based on the one or more features (Bangalore – [0096-0097]) but does not explicitly teach: determine a transportation preference based on the level of zoom; 
However, Blumenberg teaches: determine a transportation preference based on the level of zoom and the one or more features; (Blumenberg − [0053-0055] The composite representation is only displayed when zoom level is at or below a threshold level. In some embodiments, when the zoom level is at or below another threshold level, the navigation application may display only the label of the region of interest (ROI). Displaying Point of Interest icons such as certain types of transportation, etc. The types of transportations are based on POI/ROI within the level of zoom threshold as illustrated in Fig. 3 element 475.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined the teachings of Barnes with Blumenberg to include the point of interest detector for determining the type of transportation based on the zoom threshold with a reasonable expectation of success. The motivation to combine provides an improvement of mapping icons on a user interface for focusing transportation service to the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CARL E BARNES JR/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177